Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on October 29, 2021 has been entered.

Response to Arguments
Applicant’s arguments with respect to the claims have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 3-6 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Regarding Claim 1, the claim recites that each solar cell within a string of solar cells includes “a bottom electrode layer, a subcell layer over the bottom electrode layer, and a top electrode layer over the subcell layer”. The claim then references “two adjacent solar cells of the string of solar cells” stating that the two adjacent cells comprise a first solar cell and a second solar cell. The claim redundantly states that the first solar cell includes “a first bottom electrode layer, a first subcell layer over the first bottom electrode layer, and a first top electrode layer over the first subcell layer” and that the second solar cell includes “ a second bottom electrode layer, a second subcell layer over the second bottom electrode layer, and a second top electrode layer over the second subcell layer”. As the recitation of the layers within the first and second solar cells does not call back to the previously required layer configuration of all cells within the string, the claim can be interpreted such that the first and second cells require both the configuration of all strings (i.e. a bottom electrode, subcell layer, and top electrode) AND a first/second bottom electrode, first/second subcell layer, and first/second top electrode. This renders the limitation indefinite. Applicant is advised to remove the redundant language of the claim and simply refer to, for example,  the “bottom electrode layer of the first solar cell” in subsequent recitation of the features. 

All claims not addressed are rejected as depending from Claim 1. 

 Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim(s) 1, 3-9, 11-15 are rejected under 35 U.S.C. 103 as being unpatentable over US 20130008496 by Jee et al (hereinafter Jee) in view of WO 2020101494 by Di Giacomo et al (hereinafter Giacomo) in view of US 4956023 by Tsuge et al (hereinafter Tsuge) and Trinidad “Evaluation of Hybrid Electrically Conductive Adhesives”. 

Regarding Claim 1, Jee discloses a solar cell module comprising a plurality of cells connected in series (Fig. 9 teaching the claimed “a string of solar cells connected in series”) wherein each cell within the string, including two adjacent cells, comprises a bottom electrode (200), an subcell layer (310) and a top electrode (400) (teaching the claimed ”wherein each solar cell includes a bottom electrode layer, a subcell layer over the bottom electrode layer, and a top electrode layer over the subcell layer; wherein the adjacent solar cells include: a first solar cell including a first bottom electrode layer, a first subcell layer over the first bottom electrode layer, and a first top electrode layer over the first subcell layer; a second solar cell including a second bottom electrode layer, a second subcell layer over the second bottom electrode layer, and a second top electrode layer over the second subcell layer; wherein a solar diode extends between the second bottom electrode layer, the first top electrode layer, the first subcell layer, and the first bottom electrode layer”). The claimed “solar diode” limitation is taught as each cell represents a “solar diode”. 

	An interconnect extends between the two adjacent cells such that the top electrode of a first cell is electrically connected to the bottom electrode of a second cell (500 Fig. 7, 9 teaching the claimed “wherein an interconnect between two adjacent solar cells in the string of solar cells comprises: an electrical connection between a respective bottom electrode layer and a respective top electrode layer of the adjacent solar cells”). 

Jee fails to disclose a bypass diode within a space between cells. 

However, Di Giacomo discloses a string of cells wherein between adjacent subcells, a bypass diode extends in the space between the two adjacent cells (14, 16C Fig. 5K Page 8 L 27-28 teaching the claimed “a bypass diode between the bottom electrode layers of the adjacent solar cells, the bypass diode is between the second bottom electrode layer and the first bottom electrode layer”) so as to divert current to an alternative path in case of cell inactivity (Page 1 L 11-30). 

As such, it would have been obvious to employ Di Giacomo’s bypass diode within Jee’s cell in order to provide alternative current paths in case of cell inactivity. 

	The two cells are separated by a first through groove (TH1 Fig. 9 for example teaching the claimed “a first patterned line opening between the first bottom electrode layer and the second bottom electrode layer”) and a second through groove (TH2 Fig. 9 for example teaching the claimed “a second patterned line opening between the first subcell layer and the second subcell layers”). A semiconductor material layer is deposited within the second through groove and forms a portion of the bypass diode (Di Giacomo 14CD Fig. 5K  and Jee Fig. 9 teaching the claimed “a semiconductor-based bypass layer along a sidewall of the subcell layer within the second patterned line opening and a sidewall of the first bottom electrode layer within the first patterned line opening”). 

	Jee fails to disclose the conductive plug as claimed. 

	However, Tsuge discloses disposing an anti-oxidizing layer between the end of a top, metallic electrode and a bottom, TCO electrode in connecting solar cells in a string (5 Fig. 1 Col 4 L 3-6 teaching the claimed “a conductive plug adjacent the semiconductor-based bypass layer and within the second patterned line opening to substantially fill the second patterned line opening”). 

	Therefore, as Jee’s electrodes are TCO and metallic, it would have been obvious to include an anti-oxidizing film along the interface of the two features, as taught by Tsuge, in order to reduce oxidation of Jee’s metallic electrode. 

	Although Jee discloses the top electrode is a TCO and the bottom is metallic ([0047] and [0020]), it is routine and conventional in the art to align the top and bottom electrodes as desired for incident light such that either the top or back electrode may be transparent for reception of light, as shown by di Giacomo, and therefore, it would have been obvious to have the top electrode in Jee be metallic and the back be transparent, as such a configuration is a known, routine and conventional on in the art. In combination, then, the top electrode of the first and second cells each comprise metal  teaching the claimed “wherein the first top electrode layer and the second top electrode layer
 each comprise a metal layer” and are disposed such that each top electrode spans the anti-oxidation layer and the subcell layers which are not covered by the anti-oxidation layer (Jee Fig. 9 and Tsuge Fig. 1 teaching the claimed the first top electrode layer spans over a portion of the conductive 
plug and a portion of the first subcell layer that is not covered by the conductive plug, and the second 
top electrode layer spans over a portion of the second subcell layer that is not covered by the 
conductive plug”. 

	Modified Jee fails to disclose the anti-oxidation layer is formed of a polymer comprising conductive particles. 

	However, Trinidad discloses carbon filled polymer conductive adhesives may be used to reduce oxidation (Table 2-2 teaching the claimed “and the conductive plug comprises a blend of a polymer
 and an electrically conductive material”). 

	As such, modified Jee would be motivated to use Trinidad’s adhesive to form the anti-oxidation layer so as to prevent oxidation, maintain electrical contact between the top electrode and adjacent bottom electrode, and ensure adhesion. 

	Regarding Claim 3, modified Jee discloses the interface between the top and bottom electrodes is covered in the conductive plug such that the conductive plug would be adjacent the bypass layer and within the first through groove (Jee Fig. 9 teaching the claimed “wherein the conductive plug is adjacent the semiconductor-based bypass layer and within the first patterned line opening”). 

	Regarding Claim 4, modified Jee fails to disclose the claimed configuration, however, Di Giacomo discloses the active portion of the cell string which includes a bypass diode may be configured such that the subcell layer includes a bottom transport layer of first charge transport type (12), an absorber layer over the bottom transport layer (13), and a top transport layer of second charge transport type opposite the first charge transport type (14; see ¶32, ¶45 in general re: opposite conductivity); and wherein the semiconductor-based bypass layer is characterized by the second charge transport type (14CD, i.e. layer of 14 below 16CD is of same conductivity top transport layer 14). 

As Di Giacomo’s configuration is routine and conventional in the art for forming absorber layers within a cell string on a common substrate to include a bypass diode therein, it would have bene obvious to a skilled artisan to utilize Di Giacomo’s absorber structure in Jee’s cell string, as the claimed subject matter simply uses simple substitution of one known element for another to obtain predictable results.  See MPEP 2141 (III) Rationale B, KSR v. Teleflex (Supreme Court 2007). 

Regarding Claim 5, modified Jee discloses a bypass diode between the two cells such that the bypass diode may be considered to encompass the bypass layers and the anti-oxidation layer as they are comprised of the same features in the same location as the instant, thereby disclosing the claimed “wherein the bypass diode is comprised of the semiconductor-based bypass layer and the conductive plug”. 

Regarding Claim 6, modified Jee discloses the anti-oxidation layer contains carbon (Trinidad Abstract) which is deep work function per the instant disclosure and the bypass layer may be an n-type semiconductor (Di Giacomo [0045]), thereby teaching the claimed “wherein the conductive plug is characterized by a deep work function wherein the second charge transport is n-type”).  

Regarding Claim 7, Jee discloses a solar cell module comprising a region of interconnection between cells comprising a bottom electrode (200 Fig. 9 teaching the claimed “ bottom electrode layer”), an opening separating the bottom electrode into discreet regions (TH1 teaching the claimed “a first patterned line opening in the bottom electrode layer”), an active material (310 Fig. 9 teaching the claimed “a subcell layer over the bottom electrode”), a second opening separating the active material into discreet regions (TH2 teaching the claimed “a second patterned line opening in the subcell layer”). 

Jee fails to disclose a bypass diode within a space between cells. 

However, Di Giacomo discloses a string of cells wherein between adjacent subcells, a bypass diode extends in the space between the two adjacent cells (14, 16C Fig. 5K Page 8 L 27-28 teaching the claimed “a semiconductor-based bypass layer along a sidewall of the subcell layer within the second patterned line opening”) so as to divert current to an alternative path in case of cell inactivity (Page 1 L 11-30). 

As such, it would have been obvious to employ Di Giacomo’s bypass diode within Jee’s cell in order to provide alternative current paths in case of cell inactivity. 

	Jee fails to disclose the conductive plug as claimed. 

	However, Tsuge discloses disposing an anti-oxidizing layer between the end of a top, metallic electrode and a bottom, TCO electrode in connecting solar cells in a string (5 Fig. 1 Col 4 L 3-6 teaching the claimed “a conductive plug adjacent the semiconductor-based bypass layer and within the second patterned line opening to substantially fill the second patterned line opening”). 

	Therefore, as Jee’s electrodes are TCO and metallic, it would have been obvious to include an anti-oxidizing film along the interface of the two features, as taught by Tsuge, in order to reduce oxidation of Jee’s metallic electrode. 

	Although Jee discloses the top electrode is a TCO and the bottom is metallic ([0047] and [0020]), it is routine and conventional in the art to align the top and bottom electrodes as desired for incident light such that either the top or back electrode may be transparent for reception of light, as shown by di Giacomo, and therefore, it would have been obvious to have the top electrode in Jee be metallic and the back be transparent, as such a configuration is a known, routine and conventional on in the art. In combination, then, the top electrode of the first and second cells each comprise metal  teaching the claimed “a top electrode over the subcell layer, wherein the first top electrode layer comprises a 
metal layer”. A third through groove separates the top electrode (Fig. 9 teaching the claimed “a third patterned line opening in the top electrode layer”). The top electrode is disposed such that the top electrode spans the anti-oxidation layer and the subcell layer which is not covered by the anti-oxidation layer (Jee Fig. 9 and Tsuge Fig. 1 teaching the claimed “the top electrode layer spans over a portion
of the conductive plug and a portion of the first subcell layer that is not covered by the conductive plug”).  

	Modified Jee fails to disclose the anti-oxidation layer is formed of a polymer comprising conductive particles. 

However, Trinidad discloses carbon filled polymer conductive adhesives may be used to reduce oxidation (Table 2-2 teaching the claimed “and the conductive plug comprises a blend of a polymer
 and an electrically conductive material”). 

	As such, modified Jee would be motivated to use Trinidad’s adhesive to form the anti-oxidation layer so as to prevent oxidation, maintain electrical contact between the top electrode and adjacent bottom electrode, and ensure adhesion. 

Regarding Claim 8, modified Jee discloses the electrically conductive material is carbon (Trinidad Abstract). 

	Regarding Claim 9, modified Jee discloses the first and second through grooves overlap such that the bypass layer is within the first through groove on top of the bottom electrode layer and on a single side of the first through groove (Jee Fig. 9 teaching the claimed “wherein the semiconductor-based bypass layer is formed within the first patterned line opening and on a top surface of the bottom electrode layer on a single side of the first patterned line opening”). 
	Regarding Claim 11, modified Di Giacomo discloses the bottom electrode is a TCO ([0071] teaching the claimed “the bottom electrode layer comprises a transparent material”). 
	 
	Regarding Claim 12, modified Jee fails to disclose the claimed configuration, however, Di Giacomo discloses the active portion of the cell string which includes a bypass diode may be configured such that the subcell layer includes a bottom transport layer of first charge transport type (12), an absorber layer over the bottom transport layer (13), and a top transport layer of second charge transport type opposite the first charge transport type (14; see ¶32, ¶45 in general re: opposite conductivity); and wherein the semiconductor-based bypass layer is characterized by the second charge transport type (14CD, i.e. layer of 14 below 16CD is of same conductivity top transport layer 14). 

As Di Giacomo’s configuration is routine and conventional in the art for forming absorber layers within a cell string on a common substrate to include a bypass diode therein, it would have bene obvious to a skilled artisan to utilize Di Giacomo’s absorber structure in Jee’s cell string, as the claimed subject matter simply uses simple substitution of one known element for another to obtain predictable results.  See MPEP 2141 (III) Rationale B, KSR v. Teleflex (Supreme Court 2007). 

Regarding Claim 13, modified Jee teaches or suggests the solar cell interconnect of claim 12, further comprising a coating on the semiconductor-based bypass layer and between the conductive plug and the semiconductor-based bypass layer (16CD), wherein the coating is characterized by the first charge transport type (16CD is of same conductivity / charge transport type as 12).

Regarding Claim 14, modified Jee discloses  further comprising a coating on the semiconductor-based bypass layer and between the conductive plug and the semiconductor-based bypass layer (16CD), wherein the coating is characterized by the first charge transport type (16CD is of same conductivity / charge transport type as 12).

Regarding Claim 15, modified Jee discloses the electrically conductive material is carbon (Trinidad Abstract). 

Claims 10 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Jee in view of Di Giacomo, Tsuge and Trinidad as applied to claim 7 or 15, above, and further in view of US 20150007866 by Karst et al (hereinafter Karst). 

Regarding Claim 10, modified Jee discloses the limitations of Claim 7 but fails to disclose the interconnect further comprising a conformal barrier layer over the subcell layer and the conductive plug, and underneath the patterned top electrode layer, wherein the conformal barrier layer is characterized by a resistivity greater than 0.1 Ω∙cm. 

However, Karst teaches a monolithically integrated cell; Karst further teaches that the material 44 which forms a junction with the absorber 46 may be formed between the cell and the interconnect (see Fig. 2e; e.g. after formation of deposition of a conductive plug-type layer), or, alternatively, the buffer layer may not be present (see Fig. 3). 

Therefore, at the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to have the solar cell interconnect further comprising a conformal barrier layer over the subcell layer and the conductive plug, and underneath the patterned top electrode layer, instead of being discontinuous, as this would have been the simple substitution of one known configuration for another, with reasonable expectation of success (in this case, Karst suggests these are both suitable ways to form an interconnect in a thin film solar cell). See MPEP §2143 B.

Regarding the claimed resistivity, in the case of the modified Jee, as well as the instant specification, the compound would be the junction partner, i.e. hole- or electron-transport material. Di Giacomo teaches hole-transporting compounds including Spiro-OMeTAD, and electron-transporting compounds such as titanium oxide, both of which are in the instant specification, and furthermore teaches that the conductivity should not be too high, less it cause shunts.

Therefore, it would be expected that these materials, when used for these purpose, would have the claimed resistivities, or, alternatively, at the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to select materials having the claimed resistivities in order to avoid shunting.

Regarding Claim 16, modified Jee discloses the limitations of Claim 15 further disclosing the use of a perovskite absorber (Di Giacomo Page 4 L 16-20 teaching the claimed “wherein the subcell layer includes a perovskite absorber layer”) but fails to disclose the solar cell interconnect further comprising a conformal barrier layer over the subcell layer and the conductive plug, and underneath the patterned top electrode layer.

However, Karst teaches a monolithically integrated cell; Karst further teaches that the material 44 which forms a junction with the absorber 46 may be formed between the cell and the interconnect (see Fig. 2e; e.g. after formation of deposition of a conductive plug-type layer), or, alternatively, the buffer layer may not be present (see Fig. 3), as in Di Giacomo. 
Therefore, at the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to have the solar cell interconnect further comprising a conformal barrier layer over the subcell layer and the conductive plug, and underneath the patterned top electrode layer, instead of being discontinuous, as this would have been the simple substitution of one known configuration for another, with reasonable expectation of success (in this case, Karst suggests these are both suitable ways to form an interconnect in a thin film solar cell). See MPEP §2143 B.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BETHANY LAMBRIGHT MARTIN whose telephone number is (571)270-7298.  The examiner can normally be reached Monday-Thursday 7 am to 5:30 pm. Examiner Martin’s fax number is (571) 270-8298. 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. 

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Allison Bourke, can be reached at (303) 297-4684. 

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

	/BETHANY L MARTIN/               Primary Examiner, Art Unit 1721